DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Response to Amendment
The amendment filed on 01/07/2021 is the same as the amendment filed on 11/04/2020 and is entered and acknowledged by the Examiner. Claim 1 has been amended. Claims 2-3, 8, and 13-20 have been canceled. New claims 21-28 had been added. Claims 1, 4-7, 9-12, and 21-28 are currently pending in the instant application. 
The objection of claims 3-7 and 9-12 as being dependent upon a rejected base claim, but would be allowable if rewritten withdrawn in the Office action 11/04/2020.
The nonstatutory double patenting rejection of claims 1, 4-7, 9-12, and 21-28 over US 9,890,048 B2 is maintained for the reasons of record. 
Claim Objections
Claims 1 and 21-28 are objected to because of the following informalities:  
Claim 1 status indicator is “Currently Amended”. However, Claim 1 has not been further amended from the previous amendment filed on 10/13/2020. Therefore, claim 1 has not been amended.
Claims 21-28 status indicator are “New”. However, Claims 21-28 were previously added in the amendment filed on 10/13/2020. Therefore, the claims are not new.
 Appropriate correction is required.
Response to Arguments
Applicant's arguments filed on 01/07/2021 have been fully considered but they are not persuasive. 
At page 5 of the remark, Applicant argues in view of the objection, claim 1 is amended to include the feature of allowable claim 3. Therefore, amended claim 1 and its dependent claims shall now be allowable. The Examiner respectfully disagrees with the Applicant's remark. The objection of claim 3 was previously withdrawn and amended claim 1 and its dependent claims are rejected under nonstatutory double patenting. Since Applicant has not filed a proper terminal disclaimer, provide an argument over the double patenting rejection, or amend the claim(s) to patentability distinct over US 9,890,048 B2, the nonstatutory double patenting rejection is maintained.
 Applicant further argues that new claims 21 and new claim 26 include allowable feature of claims 4 and 10, respectively; therefore, new claims 21 and 26 should be allowable. The Examiner respectfully disagrees with the Applicant's remark. Claims 21 and 26 are not allowable even with the features of claims 4 and 10 based on the nonstatutory double patenting rejection over US 9,890,048 B2.
Based on the above rationale, the nonstatutory double patenting rejection of claims 1, 4-7, 9-12, and 21-28 over US 9,890,048 B2 is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761